Citation Nr: 0627803	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran service connection for a skin disorder.  
The veteran testified at a Travel Board hearing before the 
undersigned in June 2006.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  Service medical records are not available.

2.  There is no evidence of a skin disorder until many years 
after service and no competent evidence of a nexus between 
the veteran's current skin disorder and his period of service 
from January 1945 to August 1946.


CONCLUSION OF LAW

Service connection for a skin disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a skin disorder.  
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5 107(b).

Service medical records (SMRs) are not available.  Therefore, 
the Board cannot confirm whether any skin disorder was 
present in service.  38 C.F.R. § 3.303(b) (2005).  However, 
the veteran's induction and separation examinations are 
included in the record.  Both examinations indicate that the 
veteran's skin was "normal."  Thus, the available SMRs 
provide evidence against this claim. 

Post-service medical records going back to only 1989 indicate 
a diagnosis of psoriasis, but nothing in the record indicates 
an onset of a skin condition in service or related to 
service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  As a whole, the Board finds that the post-
service medical record provides evidence against this claim. 

Since there is a 43 year gap between service and 
documentation of a skin disorder, the Board cannot find a 
reasonable basis for granting service connection.  During his 
hearing, the veteran made mention of VA Medical Center 
treatment around 1976.  In all likelihood, records of this 
treatment no longer exist, and even if they did, the 
treatment occurred 30 years after service separation.  These 
records would not likely substantiate a claim for service 
connection based on service so many years ago. 

There is no competent evidence of a nexus between the current 
skin condition and the veteran's period of service.  Boyer v. 
West, 210 F.3d 1351,1353 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, the Board 
finds no medical opinion or treatment record that relates the 
skin disorder to service or within a year after service.  

In addition, the veteran's personal assertion that the skin 
disorder is related to service is an insufficient basis to 
award service connection.  The Board emphasizes that lay 
assertions of medical status or etiology do not constitute 
competent medical evidence, and therefore do not raise a 
reasonable possibility of substantiating the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Simply stated, the 
veteran does not have the medical expertise to associate the 
current skin disorder with service many years ago. 

The Board acknowledges that SMRs are not available.  Several 
attempts were made to secure these SMRs from the National 
Personnel Records Center (NPRC).  The NPRC responded that no 
records were available, and that they may have been destroyed 
by fire.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings).

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The Board has found no evidence that connects the veteran's 
skin disorder to his service.  The earliest record of a skin 
disorder is from 1989, 43 years after separation from 
service.  Absent competent evidence of a skin disorder 
related to service, the Board finds that the preponderance of 
the evidence is against service connection.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated August 2002 and March 
2006, as well as information provided in the April 2003 
rating decision, the December 2003 statement of the case, and 
the November 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Although the veteran was not 
informed by the RO to provide all relevant evidence in his 
possession prior to the April 2003 rating decision in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.    The veteran was provided with the required 
notice within a March 2006 letter.

With respect to the duty to assist, the RO has secured 
private medical records as authorized by the veteran.  The 
veteran's service medical records have not been located.  As 
noted above, where service medical records are not available, 
the duty to assist is heightened and includes the obligation 
to search for alternate medical records.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  The claims folder documents the 
RO's exhaustive attempts to secure service medical records 
from the National Personnel Records Center without success.  
The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2002).  Further efforts to locate 
the service medical records or other records would not 
succeed and would not provide a basis to grant this claim.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which indicates that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2005).  As post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the medical record.  Further, the Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

ORDER

Service connection for a skin disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


